Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the
specific limitations of a method of characterizing an inertial measurement unit comprising a
block carrying at least one accelerometer having a sensing axis positioned on an axis of a
measurement reference frame and having at least one inertial angular sensor arranged to
determine an orientation of the measurement reference frame relative to an inertial reference
frame; keeping the inertial measurement unit centered on a point that is stationary relative to the
ground and that is in a predetermined environment, in order to obtain accelerometer signals that
are images of at least one component of a specific force vector in the measurement reference
frame and also angular signals that are images of at least one component of the instantaneous
rotation of the measurement reference frame relative to the inertial reference frame; processing
the accelerometer signals and the angular signals in order to obtain data representative of projection the specific force vector into the inertial reference frame after compensating the projection for a rotation of the Earth about a measurement axis of the inertial angular sensor; calculating Allan variance on the data and comparing the Allan variance with reference data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861